[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 11-14671         ELEVENTH CIRCUIT
                                                     JUNE 13, 2012
                        Non-Argument Calendar
                      ________________________        JOHN LEY
                                                       CLERK

                 D.C. Docket No. 1:11-cr-00102-CG-M-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


MARTIN LEDEZMA-DOMINGUEZ,
JOSE MANUEL RUVIRA-GONZALEZ,

                                                      Defendants-Appellants.

                     ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (June 13, 2012)

Before CARNES, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
      Martin Ledezma-Dominguez and Jose Ruvira-Gonzales appeal their

convictions for conspiracy to possess with intent to distribute cocaine and

possession with intent to distribute cocaine under 21 U.S.C. §§ 841(a)(1) and 846.

They argue that the district court should have suppressed evidence from a search

of their vehicle and their statements after that search, but neither filed a motion to

suppress or otherwise raised either issue in the district court.

      A motion to suppress evidence must be made before trial, and a party

waives an objection to admission of evidence by not timely raising it. See Fed. R.

Crim. P. 12(b)(3)(C), (e). This waiver may be excused by a showing of good

cause. See Fed. R. Crim P. 12(e). The defendants have not argued that there is

good cause for their failure to raise their suppression arguments in the district

court, so they have waived them. See United States v. Barrington, 648 F.3d 1178,

1190 (11th Cir. 2011).

      AFFIRMED.




                                           2